 



Exhibit 10.35
ASSIGNMENT AND ASSUMPTION AGREEMENT
          THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of June 3, 2004 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is among AVIS RENT A CAR SYSTEM, INC., a Delaware corporation
(“ARAC”), as lessee (in such capacity, the “Lessee”) and as administrator (in
such capacity, the “Administrator”), AVIS GROUP HOLDINGS, INC., a Delaware
corporation, as guarantor (in such capacity, the “Guarantor” and, together with
the Administrator and the Lessee, the “Assignors”), and CENDANT CAR RENTAL
GROUP, INC., a Delaware corporation, as assignee (the “Assignee”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Amended and Restated Base Indenture, dated as of July 30,
1997, as amended, between Cendant Rental Car Funding (AESOP) LLC (formerly known
as AESOP Funding II L.L.C.) (“CRCF”) and The Bank of New York (“BONY”), as
trustee (in such capacity, the “Trustee”).
WITNESSETH:
          WHEREAS, each Assignor wishes to assign all of its right, title and
interest under each of the agreements (excluding, in the case of ARAC, all of
ARAC’s right, title and interest as Lessee (but not as Administrator) under the
Finance Lease) set forth on Schedule I hereto (such agreements, collectively the
“Assigned Agreements”) to which it is a party, to the Assignee; and
          WHEREAS, the Assignee wishes to assume all of the obligations and
duties of each Assignor under each Assigned Agreement;
          WHEREAS, pursuant to the terms of each of the Assigned Agreements, the
relevant Assignor may assign all of its right, title and interest under such
Assigned Agreement to the Assignee in accordance with the terms hereof;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
          SECTION 1. Assignment. Each Assignor does hereby assign, transfer,
convey and set over unto the Assignee all of its respective rights, title and
interests in, under and with respect to each Assigned Agreement (excluding, in
the case of ARAC, ARAC’s right, title and interest as Lessee (but not as
Administrator) under the Finance Lease) to which it is a party, effective as of
the earliest date (the “Restatement Effective Date”) by which each of the
following has occurred: (i) this Agreement is executed by each Assignor and the
Assignee and consented to by CRCF and the Trustee and (ii) the Rating Agency
Consent Condition has been met with respect to this Agreement;
          SECTION 2. Assumption. As of the Restatement Effective Date, the
Assignee hereby accepts the assignment set forth in Section 1 and assumes and
agrees to be bound by all of the obligations, acknowledgments, liabilities,
duties and burdens of each Assignor under each

 



--------------------------------------------------------------------------------



 



Assigned Agreement (excluding, in the case of ARAC, any and all obligations,
acknowledgements, liabilities, duties and burdens of ARAC, as Lessee (but not as
Administrator) under the Finance Lease) to which such Assignor is a party (such
assumed obligations, liabilities, duties and burdens under the Assigned
Agreements, as the same may be amended, supplemented or otherwise modified from
time to time with the consent of the Assignee, being the “Transferred
Obligations”). The Assignee confirms that as of the Restatement Effective Date
it shall be deemed to be a party to each Assigned Agreement and shall perform
the Transferred Obligations as if it were named as the applicable Assignee
therein.
          SECTION 3. Release of Each Assignor. On and as of the Restatement
Effective Date, each Assignor shall have no further obligation, liability, duty
or burden in respect of Transferred Obligations under the Assigned Agreements to
which it is a party.
          SECTION 4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
          SECTION 5. Amendments. This Agreement may not be terminated, amended,
supplemented, waived or modified orally, but only upon the prior written consent
of each of the parties hereto.
          SECTION 6. Headings. The headings of the various sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.
          SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            AVIS RENT A CAR SYSTEM, INC.
      By:             /s/ Gerard J. Kennell         Name:   Gerard J. Kennell   
    Title:           AVIS GROUP HOLDINGS, INC.
      By:             /s/ Gerard J. Kennell         Name:   Gerard J. Kennell   
    Title:           CENDANT CAR RENTAL GROUP, INC.
      By:              /s/ Lynn Finkel         Name:   Lynn Finkel       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Acknowledged and consented to by:

          CENDANT RENTAL CAR FUNDING (AESOP) LLC    
 
       
By:
       /s/ Lori Gebron    
 
       
 
  Name: Lori Gebron    
 
  Title: Vice President    
 
        THE BANK OF NEW YORK    
 
       
By:
       /s/ Mary L. Collier    
 
       
 
  Name: Mary L. Collier    
 
  Title: Agent    
 
        AESOP LEASING L.P.    
 
       
By:
       /s/ Orlando Figueroa    
 
       
 
  Name: Orlando Figueroa    
 
  Title: President    
 
        AESOP LEASING CORP. II    
 
       
By:
        /s/ Lori Gebron    
 
       
 
  Name: Lori Gebron    
 
  Title: Vice President    
 
        AESOP LEASING CORP.    
 
       
By:
       /s/ Orlando Figueroa    
 
       
 
  Name: Orlando Figueroa    
 
  Title: President    
 
        PV HOLDING CORP.    
 
       
By:
       /s/ Lori Gebron    
 
       
 
  Name: Lori Gebron    
 
  Title: Vice President    
 
        QUARTX FLEET MANAGEMENT, INC.    
 
       
By:
       /s/ Lori Gebron    
 
       
 
  Name: Lori Gebron    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



         
 
        WIZCOM INTERNATIONAL, LTD.    
 
       
By:
       /s/ Mark E. Costello    
 
       
 
  Name: Mark E. Costello    
 
  Title: Vice President and Assistant Secretary    
 
        CENDANT CORPORATION, as successor in interest to HFS Incorporated    
 
       
By:
       /s/ Lynn A. Feldman    
 
       
 
  Name: Lynn A. Feldman    
 
  Title: Vice President and Assistant Secretary    
 
        RESERVE CLAIMS MANAGEMENT, INC.    
 
       
By:
       /s/ Richard Meisner    
 
       
 
  Name: Richard Meisner    
 
  Title: Vice President and Secretary    
 
        WIZARD CO., INC.    
 
       
By:
       /s/ Kimberly W. Vukanovich    
 
       
 
  Name: Kimberly W. Vukanovich    
 
  Title: Vice President and Controller    
 
        JPMORGAN CHASE BANK    
 
       
By:
       /s/ Lara Graff    
 
       
 
  Name: Lara Graff    
 
  Title: Vice President    
 
        AVIS CAR RENTAL GROUP, INC.    
 
       
By:
       /s/ Karen C. Sclafani    
 
       
 
  Name: Karen C. Sclafani    
 
  Title: Senior Vice President, General Counsel and Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
The Assigned Agreements
The following documents shall be the “Assigned Agreements”:
          1. Master Motor Vehicle Finance Lease Agreement (the “Finance Lease”),
dated as of July 30, 1997, among AESOP Leasing L.P. (“AESOP Leasing”) as lessor,
Avis Rent A Car System, Inc. (“ARAC”), as lessee and as administrator, and AGH,
as guarantor;
          2. Amended and Restated Master Motor Vehicle Operating Lease
Agreement, dated as of September 15, 1998, among AESOP Leasing, as lessor, ARAC,
as lessee and as administrator, and AGH, as guarantor, as amended by the first
amendment thereto, dated as of November 22, 2002;
          3. Master Motor Vehicle Operating Lease Agreement, dated as of
July 30, 1997, among AESOP Leasing Corp. II (“AESOP Leasing II”), as lessor,
ARAC, as lessee and as administrator, and AGH, as guarantor, as amended by the
first amendment thereto, dated as of November 22, 2002;
          4. Amended and Restated Administration Agreement, dated as of
September 15, 1998, among Cendant Rental Car Funding (AESOP) LLC (formerly known
as AESOP Funding II L.L.C.), AESOP Leasing, AESOP Leasing II, ARAC, as
administrator, and The Bank of New York, as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank (“BONY”);
          5. Vehicle Title Nominee Agreement, dated as of July 30, 1997, among
Quartx Fleet Management, Inc. (“Quartx”), ARAC, AGH and AESOP Leasing;
          6. Vehicle Title Nominee Agreement, dated as of July 30, 1997, among
AESOP Leasing Corp. (“Original AESOP”), ARAC, AGH and AESOP Leasing II;
          7. Vehicle Lienholder Nominee Agreement, dated as of July 30, 1997,
among ARAC, AGH, AESOP Leasing and BONY, as vehicle lienholder nominee and as
trustee;
          8. Reservation Services Agreement, dated as of July 30, 1997, between
HFS Incorporated (“HFS”) and ARAC;
          9. Wizard Note Assumption and Release Agreement, dated as of July 30,
1997, among Wizard Co., Inc. (“Wizard”), ARAC and Reserve Claims Management Co.;
          10. Computer Services Agreement, dated as of July 30, 1997, among ARAC
and WizCom International, Ltd. (“Wizcom”);
          11. Termination Services Agreement, dated as of July 30, 1997, among
BONY, CRCF, ARAC and WizCom;
          12. Supplemental Agreement, dated as of July 30, 1997, among JPMorgan
Chase Bank (formerly known as The Chase Manhattan Bank), as administrative
agent, BONY, as trustee, CRCF, HFS, HFS Car Rental, Inc., Wizard and WizCom.

 



--------------------------------------------------------------------------------



 



          13. Series 2001-2 Sales Agency Agreement, dated as of May 16 , 2001,
among CRCF, AGH, ARAC, Lehman Brothers Inc. and Citigroup Global Markets Inc.
(formerly known as Salomon Smith Barney Inc. (together, the “Placement Agents”).
          14. Series 2001-2 Distribution Agreement, dated as of May 17, 2001,
between CRCF, ARAC, AGH and the Placement Agents.
          15. Amended and Restated Series 2002-2 Supplement, dated as of
November 22, 2002, as amended, among CRCF, as issuer, ARAC, as Administrator,
JPMorgan Chase Bank, as administrative agent, the several commercial paper
conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto, the several agent banks set forth opposite the name of each
CP Conduit Purchaser on Schedule I thereto, BONY, as trustee and as
Series 2002-2 Agent, to the Amended and Restated Base Indenture, dated as of
July 30, 1997, as amended, between CRCF and BONY, as trustee (as amended,
modified or supplemented from time to time, exclusive of Supplements creating a
new Series of Notes, the “Base Indenture”).
          16. Series 2002-3 Supplement, dated as of September 12, 2003, as
amended, CRCF, as issuer, ARAC, as administrator, Delaware Funding Corporation,
as commercial paper purchaser and assignee of Park Avenue Receivables
Corporation (the “CP Conduit Purchaser”), JPMorgan Chase Bank, as a funding
agent on behalf of the CP Conduit Purchaser and as the APA Bank for the CP
Conduit Purchaser and BONY, as trustee and as series 2002-3 agent
          17. Series 2003-1 Supplement, dated as of January 28, 2003 to the Base
Indenture, among CRCF, as issuer, ARAC, as administrator, Cendant Corporation as
purchaser and BONY, as trustee and Series 2003-1 Agent.
          18. Series 2004-1 Supplement, dated as of January 20, 2004, to the
Base Indenture, among CRCF, as issuer, ARAC, as Administrator, Mizuho Corporate
Bank, Ltd., as administrative agent, Bayerische Landesbank New York Branch, in
its capacity as syndication Agent for the purchasers, certain financial
institutions named therein, as purchasers, BONY, as trustee and as series 2004-1
agent.
          19. Vehicle Lien Nominee Agreement, dated as of November 22, 2002,
among Ford Motor Credit Company (“FMCC”), AESOP Leasing, the Trustee and ARAC.
          20. Agreement and Acknowledgment of ARAC, dated as of November 22,
2002, between ARAC and FMCC.

 